Citation Nr: 9932564	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-00 451	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for a skin disorder.  

4.  Entitlement to service connection for a skin disorder, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to a rating greater than 10 percent disabling 
for a left knee disorder.  



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1995.  This appeal arises from a September 1996 
rating decision, which denied service connection for right 
ankle, back, and skin disorders, including a claim that the 
skin disorder is due to an undiagnosed illness.  The rating 
decision awarded service connection and assigned a 10 percent 
rating for a left knee disorder, and the veteran has 
expressed dissatisfaction with the current 10 percent rating.  
In a VA Form 9, submitted in December 1997, the veteran 
requested a hearing at the RO before a member of the Board of 
Veterans' Appeals (Board).  The RO notified the veteran of 
the date and time of the hearing in a May 1998 letter, but 
the veteran failed to appear at the hearing.  


FINDINGS OF FACT

1.  There is no medical evidence of a current right ankle 
disorder.  

2.  No medical evidence relates the veteran's chronic, mild, 
low back strain to service.  

3.  No medical evidence relates a current skin disorder to 
service.  

4.  There is no evidence that the veteran has a skin disorder 
which is not attributed to any known, clinical diagnosis.  

5.  The veteran's left knee disorder is manifested by 
unremarkable medical examination and normal stability; left 
knee instability is not shown.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a right ankle 
disorder is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for a back disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a skin disorder is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for a skin disorder, 
claimed as due to an undiagnosed illness, is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1999).  

5.  A rating in excess of 10 percent for a left knee disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's DD Form 214 ("Certificate of Release or 
Discharge from Active Duty") shows that he had service in 
Southwest Asia from September 1990 to April 1991.  His 
military awards included the Southwest Asia Service Medal 
with three Bronze Service Star citations, and the Kuwait 
Liberation Medal.  The DD Form 214 indicates that the veteran 
was separated from service due to disability.  

The veteran's service medical records include a November 1987 
medical report indicating that, he noticed a skin irritation 
after washing equipment in a strong solvent.  The examiner 
reported mild erythema of the hands, without blisters.  The 
assessment was of a chemical burn of the hands.  In November 
1987, the veteran complained of poison ivy of five days' 
duration.  Swollen, red areas were noted on his arms and legs 
bilaterally.  There were no blisters and no crusting or 
oozing of fluid.  The veteran complained of back pain in July 
1989, six days after lifting a 21/2 ton truck tire.  On 
clinical evaluation, there was no swelling or deformity.  The 
spine demonstrated full range of motion, and there was no 
radicular pain on straight leg raising.  The report of a 
Medical Evaluation Board in March 1995, at which time the 
veteran was specifically examined to determine the severity 
of his left knee disability.  It was noted that he had 
undergone an arthroscopic meniscectomy in 1985.  In March 
1995 the veteran reported that he had had increasing pain 
over the last 18 months with increasing pain with rucking, 
running, and other weight bearing activities,. On 
examination, the surgical incisions were well healed.  There 
was good range of motion, with 130 degrees of flexion; 
extension was possible to 0 degrees, but with some pain at 
full extension.  The ligaments were stable and the knee was 
intact from a neurovascular standpoint.  There was mild 
crepitus during range of motion testing.  The examiner 
indicated that x-rays were consistent with osteoarthritis of 
the left knee, as were the clinical findings.  

In September 1995, the veteran submitted a statement in 
support of his disability compensation claims.  He asserted 
that he sprained his right ankle in June 1990 and December 
1992, and developed pain in the lumbar spine in July 1989.  
He indicated that a recurring rash on his wrists, hands and 
buttocks began in March 1992, and he developed dry hands with 
peeling skin on his fingertips in December 1987.  The veteran 
identified two soldiers as persons who could provide 
additional information concerning his claims.  In January 
1996, the RO forwarded letters to the two soldiers identified 
by the veteran at the addresses the veteran provided, but no 
response was received from either individual.  

On VA medical examination in February 1996, the veteran gave 
a history of injuring his left knee prior to, and during 
service.  His knee occasionally swelled with use and during 
bad weather.  He reported injuring his right ankle in 
Somalia.  His ankle had been weak since that time, and he had 
occasional ankle pain.  He gave a history of a back injury 
while lifting in 1989, and he had had problems with lifting 
since that time.  He complained of a skin disorder on his 
buttocks, hands, and wrists.  His hands peeled 
intermittently, and his buttocks and wrists had intermittent 
rashes.  A mild folliculitis of the skin and buttocks was 
noted on clinical evaluation.  The examiner noted that the 
veteran had a history consistent with dermatophytosis of the 
hands, but dermatophytosis was not manifested on examination.  
There were one or two follicles on the left wrist.  
Examination of the knees was unremarkable.  The knees showed 
normal stability and there was no evidence of atrophy in the 
musculature of either thigh.  The examiner also indicated 
that there was no evidence of a problem with the right ankle.  
Range of motion for the back was reported as 20 degrees of 
backward flexion and normal forward flexion, right and left 
lateral flexion of 30 degrees, and right and left lateral 
rotation of 25 degrees.  Diagnoses included status post-
arthroscopic surgery on the left knee, with constant pain and 
symptoms and occasional swelling, history of a right ankle 
sprain, chronic, mild low back strain, recurring rash on the 
wrist, which was mild on examination, and a history 
suggestive of dermatophytosis of the hands, with dry skin, 
but no specific lesions.  The examiner opined that there was 
no evidence of any disease process related to Persian Gulf 
War service.  

In a September 1996 rating decision, the RO granted service 
connection for a left knee disorder, and assigned a 10 
percent rating for the disorder.  In an August 1997 Notice of 
Disagreement, the veteran expressed his dissatisfaction with 
the rating decision, including the current 10 percent rating 
for his left knee disorder.  

Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial tribunal that the claim is well-grounded.  VA shall 
assist such a claimant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim, and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In order for a claim for service connection to be well-
grounded, there must be competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
laypersons are not competent to provide medical opinions.  
Layno v. Brown, 6 Vet. App. 465 (1994).  

Service Connection for a Right Ankle Disorder

The veteran is competent to assert that he sustained a right 
ankle injury in service, thereby satisfying the first 
requirement of Caluza.  However, there is no medical evidence 
of a current right ankle disorder and no medical evidence 
showing a nexus between a right ankle injury in service and a 
current right ankle disorder.  The veteran is not competent 
to provide either a medical diagnosis of a right ankle 
disorder or medical evidence relating a current right ankle 
disorder to service.  Layno, supra.  Therefore, the second 
and third elements of Caluza are not met, and the Board 
concludes that the claim is not well-grounded.  As a well-
grounded claim for service connection for a right knee 
disorder has not been presented, the claim must be denied.  

Service Connection for a Back Disorder

The service medical records confirm that the veteran 
complained of back pain in service.  Therefore, the first 
requirement of Caluza is satisfied.  A chronic, low back 
strain has been diagnosed, thus fulfilling the second element 
of Caluza.  However, no medical evidence relates a current 
back disorder to service, and the veteran is not competent to 
provide such nexus evidence.  Layno, supra.  Therefore, the 
Board concludes that the claim of service connection for a 
back disorder is not well-grounded.  As a well-grounded claim 
for service connection for a back disorder has not been 
submitted, the claim must be denied.  

Service Connection for a Skin Disorder

The service medical records show that the veteran was treated 
for a chemical burn of the hands and poison ivy.  Thus, the 
first element of Caluza is established.  Although 
dermatophytosis of the hands was not manifested on VA medical 
examination, a mild folliculitis of the skin and buttocks was 
noted, satisfying the second element of Caluza.  However, 
what is missing is competent medical evidence relating any 
current skin disorder to service.  Absent such evidence the 
claim of service connection for a skin disorder is not well-
grounded, and the claim must be denied.  

Service Connection for a Skin Disorder,
as Due to an Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act", Title I of the "Veterans' Benefits 
Improvement Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38 of the United States 
Code, authorizing VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  The 
implementing regulation is set forth at 38 C.F.R. § 3.317, 
which provides that VA shall pay compensation in accordance 
with chapter 11 of Title 38 of the United States Code, to a 
Persian Gulf War veteran who exhibits "objective indications 
of chronic disability resulting from an illness or 
combination of illnesses" manifested by one or more signs or 
symptoms, such as signs or symptoms involving the skin, 
provided that such disability: (i) became manifest either 
during active duty in the Southwest Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2001, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317 (1999).  
"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1999).  Disabilities that have 
existed for at least 6 months, and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered "chronic".  Id.  Thus, lay 
statements might constitute "non-medical indicators" 
sufficient to well-ground a claim asserted pursuant to 
38 C.F.R. § 3.317, so long as there is also evidence adduced 
which "plausibly" shows that the disability in question is 
"chronic" and "capable of independent verification."  Id.  
See 38 U.S.C.A. § 5107 (West 1991) and Murphy, supra.  

In this case, the skin disorders described in the evidence 
are clearly diagnosed entities.  The diagnoses include: 
chemical burn of the hands, poison ivy, folliculitis, and 
dermatophytosis.  Diagnosed disorders fall outside the 
purview of 38 C.F.R. § 3.317.  By definition, entitlement to 
service connection on this basis applies only to undiagnosed 
illnesses.  Therefore, insofar as the veteran is asserting 
that he has a skin disorder which is a manifestation of an 
undiagnosed illness which began in service, the claim is not 
plausible and not well-grounded.  Accordingly, the claim of 
service connection for a skin disorder, claimed as due to an 
undiagnosed illness, must be denied.  

Entitlement to a Greater Rating for a Left Knee Disorder

The Board finds that the veteran's claim for an increased 
rating for a left knee disorder is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected left knee disorder is 
currently rated 10 percent disabling under Diagnostic Code 
5257.  Under Diagnostic Code 5257, slight impairment of 
either knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent rating.  A 20 percent 
rating requires moderate impairment.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  

The medical evidence, consisting of service medical records 
and the report of a VA medical examination, shows a fairly 
minimal degree of impairment of the left knee.  Range of 
motion of the knee is full and there is no ligamentous 
instability.  The only reported abnormal clinical findings 
have been some mild crepitus and pain on full extension.  

The Board has considered the provisions of 38 C.F.R. § 4.40, 
4.45, as well as the holding of the United States Court of 
Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 
Vet. App. 202 (1995), as they pertain to functional 
impairment of joints.  However, the medical evidence simply 
does not reflect that the veteran has more than slight 
functional impairment of his left knee, primarily on the 
basis of pain on full extension of the joint, and the veteran 
has not expressed any other significant complaints regarding 
the knee.  He states that he has to use a cane for support, 
but the medical evidence does not bear this out.  There is no 
evidence of any subluxation or giving way of the knee.  

Accordingly, a higher rating, which under Diagnostic Code 
5257 would be premised on clinical findings of instability or 
other impairment of the knee, is not warranted.  No clinical 
findings warrant a higher rating under any other diagnostic 
code, and the Board finds that the current 10 percent rating 
reflects the level of impairment associated with the service-
connected left knee disability.  Additionally, the Board has 
considered the possibility of staged ratings, pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999), but concludes 
that such ratings are not warranted in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  

Therefore, the claim for a greater rating for a left knee 
disability must be denied.  


ORDER

Service connection for right ankle, low back, and skin 
disorders, including a skin disorder claimed as due to an 
undiagnosed illness, is denied.  

A rating greater than 10 percent for a left knee disorder is 
denied.  



		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

